DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-21 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims, 1, 3, 8, 14-15, 16-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Krochmal et al (US 2020/0382647 A1) in view of Katayama et al (US 2017/0265017 A1) in view of Ramalingam (US 10,499,181 B1). Hereinafter referred as Krochmal, Katayama and Ramalingam.
Regarding claims 1, 8 and 15, Krochmal teaches a method, playback device and non-transitory computer readable storage medium for modifying a playback system comprising a plurality of playback devices (transfer, by the mobile telephone, the active telephone conversation from the mobile telephone to the smart speaker in response to detecting that the smart speaker is configured to conduct the telephone conversation and the mobile telephone is within the predetermined distance to the smart speaker (step 408) in figure 4), the method comprising: measuring a first signal pattern for wireless signals between the plurality of playback devices (one or both of the smart speaker devices may carry out strength of signal calculations to determine which smart speaker device is closer to the mobile telephone device or within a predetermined proximity to the mobile telephone device (page 5 paragraph (0054))); measuring a second signal pattern for the wireless signals after measuring the first signal pattern between the plurality of playback devices (the second smart speaker device performs a ToF calculation based on the wireless signal sent from the mobile telephone, while the smart speaker device performs a ToF calculation based on the wireless signal sent from the mobile telephone device. After these ToF calculations have been performed, each smart speaker device may share its own calculation with one another regarding a proximity to the mobile telephone device to determine which smart speaker device is closer (page 5 paragraph (0056)).
However, Krochmal is silent in teaching determining an updated state of a physical space between devices in the playback system based on a difference between the second signal pattern and the first signal pattern. Katayama teaches on (page 2 paragraph (0010)) the speaker device according to the technology disclosed in this application may include delay correction means for correcting a delay caused by a difference between distances over which sounds respectively emitted from the first speaker unit and the second speaker unit are transmitted in a space before reaching the listening position, depending on the detection result from the detection means. Katayama further teaches modifying state variables of one or more devices in the playback system based on the updated state of the physical space between the devices in the playback system (a cabinet, to which the first speaker unit and the second speaker unit are provided, and which is installable in two states including a first state in which the sound emission direction of the first speaker unit is directed to a listening position, and a second state in which the sound emission direction of the second speaker unit is directed to the listening position, and sound quality variation suppression means for suppressing a variation in sound quality depending on whether the cabinet is in the first state or the second state (page 1 paragraph (0007)).
Therefore it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krochmal’s reference to include the teachings of Katayama for determining an updated state of a physical space between devices in the playback system based on a difference between the second signal pattern and the first signal pattern. A useful combination which yields predictable results in found on Katayama (page 1 paragraph (0008)) a speaker device according to the technology disclosed in this application includes a first speaker unit, which is configured to emit a sound corresponding to an acoustic signal that is input thereto; a second speaker unit, to which a sound emission direction that is different from the sound emission of the first speaker unit is set, which as a large diameter as compared to the first speaker unit.
However, Krochmal and Katayama are silent in teaching the updated state of the physical space comprises a changed location of at least one physical element. Ramalingam teaches on (column 12 lines 18-30) the processor 204 may be configured to update current positions of the plurality of speakers 108a to 108n in the memory 206 after the movement of one or more speakers in the listening area 110. In some embodiments, the processor 204 may be configured to assign a dedicated storage sector in the memory 206 to store the current position of the speaker. The processor 204 may be further configured to update the current position in the dedicated storage sector after the movement of the speaker.
Therefore it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Krochmal’s reference to include the teachings of Ramalingam for determining an updated state of a physical space between devices in the playback system. A useful combination which yields predictable results in found on Ramalingam (column 1 lines 53-62) an apparatus and method for reproducing audio objects in an object-based audio stream using minimalistic moving speakers is provided. 

Regarding claim 3, Krochmal, Katayama and Ramalingam teach the method of claim 1. Krochmal teaches determining an updated state of the physical playback system comprises estimating positions of a set of one or more individuals in a physical space between the plurality of playback devices (page 5 paragraph (0054)) based on the difference between the second signal pattern and the first signal pattern (page 5 paragraph (56)). Katayama teaches modifying the state variables of the playback devices of the playback system is based on the estimated positions of the set of one or more individuals in the physical space between the devices in the playback system (page 2 paragraph (0010)). 
Regarding claim 14, Krochmal, Katayama and Ramalingam teach the non-transitory machine readable medium of claim 8. Krochmal teaches the plurality of playback devices comprises a center speaker device, a right speaker device, and a left speaker device (figure 2A). 
Regarding claim 16, Krochmal, Katayama and Ramalingam teach the playback device of claim 15. Krochmal teaches determining an updated state comprises detecting a change in at least one of the group consisting of a location and orientation of at least one playback device of the plurality of playback devices (page 5 paragraph (0054)). 
Regarding claim 17, Krochmal, Katayama and Ramalingam teach the playback device of claim 16. Krochmal teaches a plurality of playback devices comprises at least two primary playback devices and a set of one or more secondary playback devices (page 5 paragraph (0054)), wherein the first and second signal patterns comprise signal strengths measured between each of the at least two primary playback devices and the set of one or more secondary playback devices (page 5 paragraph (0056)), wherein detecting a change comprises determining a repositioning of the set of one or more secondary playback devices (page 6 paragraph (0066)). 
Regarding claim 18, Krochmal, Katayama and Ramalingam teach the playback device of claim 16. Krochmal teaches the plurality of playback devices comprises a primary playback device and a set of one or more secondary playback devices (page 5 paragraph (0054)), wherein the first and second signal patterns comprise signal strengths measured between at least one radio chain of the primary playback device and each of a plurality of radio chains on each of the one or more secondary playback devices (page 5 paragraph (0056)), wherein detecting a change comprises determining a repositioning of the set of one or more secondary playback devices (page 6 paragraph (0066)). 
Regarding claim 19, Krochmal, Katayama and Ramalingam teach the playback device of claim 15. Krochmal teaches modifying the playback system comprises: determining whether a difference exceeds a threshold (page 3 paragraph (0032)); when the difference exceeds a threshold, performing a recalibration process (page 1 paragraph (0015)); and when the difference does not exceed a threshold, providing an instruction to reposition at least one playback device of the playback system (page 2 paragraph (0027)). 
Regarding claim 20, Krochmal, Katayama and Ramalingam teach the playback device of claim 15, Krochmal teaches measuring the first and second signal patterns comprises capturing a statistical measure of wireless signal strengths over a period of time (page 4 paragraph (0038) and page 7 paragraph (0072)).
Regarding claims 22-24, Krochmal, Katayama and Ramalingam teach the method, playback device and non-transitory machine readable medium of claims 1, 8 and 15. Ramalingam teaches a physical entity is selected from the group consisting of a person and an object (column 12 lines 45-60 also see column 6 lines 17-30).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Krochmal et al (US 2020/0382647 A1) in view of Katayama et al (US 2017/0265017 A1) in view of Ramalingam (US 10,499,181 B1) in view of Melason (US 2007/0253583 A1). Hereinafter referred as Krochmal, Katayama, Ramalingam and Melason.
Regarding claim 2, Krochmal, Katayama and Ramalingam teach the method of claim 1. Katayama teaches the first signal pattern is a baseline signal pattern for a physical space between the plurality of playback devices (page 2 paragraph (0010)). However, Krochmal, Katayama and Ramalingam are silent in teaching a baseline signal pattern comprises a signal pattern measured at a particular time of day. Melason teaches on (page 3 paragraph (0039)) in a “night mode”, the system can be calibrated to neutralize sound in all zones apart from a particular limited listening area and in “picture-in-picture (PIP) mode”, for use with split screen viewing or PIP screen presentation of video, two listening areas 16B and 16C can be provided where the goal is not to neutralize sound outside the listening areas, but to maximize the isolation between the zones. 
Therefore it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krochmal’s, Katayama’s and Ramalingam’s references to include the teachings of Melason for a baseline signal pattern comprises a signal pattern measured at a particular time of day. A useful combination is found on Melason (page 1 paragraph (0002)) the present invention relates generally to home entertainment devices, and more specifically, to techniques for using the internal speakers of an audio or audio/video device as part of a sound beam-forming system.

Claims 4-7, 10-13 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Krochmal et al (US 2020/0382647 A1) in view of Katayama et al (US 2017/0265017 A1) in view of Ramalingam (US 10,499,181 B1) in view of Lang et al (US 2017/0242653 A1). Hereinafter referred as Krochmal, Katayama, Ramalingam and Lang.
Regarding claim 4, Krochmal, Katayama and Ramalingam teach the method of claim 3. Katayama teaches measuring signal patterns consistent with a location of an individual is done without need for an additional sensor (page 10 paragraph (0084)). However, Krochmal, Katayama and Ramalingam are silent in teaching learning location information for signal patterns, wherein estimating positions of the set of one or more individuals in the physical space is based on the learned location information. Lang teaches on (page 15 paragraph (0161)) the database may be configured to also store information related to media playback history within the media playback system and/or more specifically, media playback command history associated with each of the network microphone devices. For instance, data in the database may indicate that a subset of the two or more playback zones is more frequently used to play media content and/or more frequently used to play media content in response to a voice command iva a corresponding network microphone device.
Therefore it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krochmal’s, Katayama’s and Ramalingam’s references to include the teachings of Lang for learning location information for signal patterns, wherein estimating positions of the set of individuals in the space is based on the learned location information. A useful combination is found on Lang (page 1 paragraph (0002)) the disclosure is related to consumer good and more particularly, to methods, systems, products, features, services and other elements directed to media playback. 

Regarding claim 5, Krochmal, Katayama, Ramalingam and Lang teach the method of claim 4. Lang teaches learning location information for signal patterns comprises: measuring a plurality of signal patterns of the physical space at a plurality time instances (the media playback history and/or media playback command history may further indicate a times of day, or days of week, etc when a subset of the two or more playback zones is more frequently used to playback media content and/or more frequently used (page 15 paragraph (0162)); localizing an individual in the physical space at each time instance (page 15 paragraph (0163)); and associating a location of the individual with the corresponding signal pattern (page 15 paragraph (0164)); wherein estimating the positions of the set of one or more individuals comprises: matching the second signal pattern to a particular signal pattern of the plurality of signal patterns; and estimating a location for the set of one or more individuals based on at least one associated location for the particular signal pattern (page 15 paragraph (0165)). 
Regarding claim 6, Krochmal, Katayama, Ramalingam and Lang teach the method of claim 5. Lang teaches localizing an individual comprises localizing a portable device associated with the individual (page 6 paragraph (0076)). 
Regarding claim 7, Krochmal, Katayama, Ramalingam and Lang teach the method of claim 5. Lang teaches localizing an individual comprises receiving input from the individual that indicates a location of the individual within the physical space (page 15 paragraph (0163)). 
Regarding claim 10, Krochmal, Katayama, Ramalingam and Lang teach the non-transitory machine readable medium of claim 8. Lang teaches modifying the playback system comprises modifying a set of one or more playback parameters for audio content provided at the plurality of playback devices (page 14 paragraph (0150) also see figure 11), wherein the set of one or more playback parameters comprises at least one of the group consisting of equalizer settings, volume, bass, treble, balance, and fade (page 5 paragraph (0069)). 
Regarding claim 11, Krochmal, Katayama, Ramalingam and Lang teach the non-transitory machine readable medium of claim 8, wherein the first signal pattern is a baseline signal pattern for a space between the plurality of playback devices (page 26 paragraph (0276)), wherein the instructions further comprises periodically updating the baseline signal pattern (page 43 paragraph (0433)). 
Regarding claim 12, Krochmal, Katayama, Ramalingam and Lang teach the non-transitory machine readable medium of claim 11. Lang teaches updating the baseline signal pattern comprises computing an average pattern from signal strengths measured at various times of day (page 15 paragraph (0162)). 
Regarding claim 13, Krochmal, Katayama, Ramalingam and Lang teach the non-transitory machine readable medium of claim 11. Lang teaches updating the baseline signal pattern comprises: detecting a lack of activity in the playback system (page 44 paragraph (0439)); measuring a third pattern of wireless signals between the plurality of playback devices; and updating the baseline signal pattern with the third pattern (figures 22 and 23)). 
Regarding claim 21, Krochmal, Katayama, Ramalingam and Lang teach the playback device of claim 15. Lang teaches modifying the playback system comprises: determining a predicted target action based on a machine learning model (page 3 paragraph (0033) and page 8 paragraph (0082)), wherein the machine learning model is trained based on states of the playback system and a history of device interactions; and performing the predicted target action (page 15 paragraph (0162)). 

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Krochmal et al (US 2020/0382647 A1) in view of Katayama et al (US 2017/0265017 A1) in view of Ramalingam (US 10,499,181 B1) in view of Roberts (US 2019/0295386 A1). Hereinafter referred as Krochmal, Katayama, Ramalingam and Roberts.
Regarding claim 9, Krochmal, Katayama and Ramalingam teach the non-transitory machine readable medium of claim 8. However, Krochmal, Katayama and Ramalingam are silent in teaching repeatedly detecting motion in a space between the plurality of playback devices, wherein the first signal pattern is measured when there is no motion measured in the physical space. Roberts teaches on (page 4 paragraph (0074)) such microphones, alone or in multiples or in combination with speakers, may also be used for motion detection by monitoring an acoustic signature received via the microphone continuously and determining when there is a major change in signature.
Therefore it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Krochmal’s, Katayama’s and Ramalingam’s reference to include the teachings of Roberts for monitoring motion in a space between the plurality of playback devices, wherein the first signal pattern is measured when there is no motion measured in the space. A useful combination is found on Roberts (page 1 paragraph (0001)) the present disclosure relates to intelligent signs such as intelligent exit signs, which incorporate sensors and/or are capable of communicating with other entities such as lighting fixtures, control entities, and the like.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANKLIN S ANDRAMUNO whose telephone number is (571)270-3004. The examiner can normally be reached Mon - Fri, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jefferey Harold can be reached on (571) 272-7519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANKLIN S ANDRAMUNO/Examiner, Art Unit 2424                                                                                                                                                                                                        /JEFFEREY F HAROLD/Supervisory Patent Examiner, Art Unit 2424